DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-9, 17-18, 20-22 are currently pending.

Response to Amendment
The amendment filed on 04/05/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 08/18/2021
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (WO2014092083, using PG Pub 20160197286 as equivalent English translation), and further in view of Tuan et al (PG Pub 20120043555).
Regarding claim 1-7 and 18, Kawamura et al teaches an organic EL comprising:
A first electrode 3
Second electrode 4 facing the first electrode 3 [fig 1]
An organic layer 10 disposed between the first and second electrode wherein the organic layer 10 comprising emission layer 5 which comprising a host (carbozole group), a dopant [para 47].
Kawamura et al teaches the emission layer ETI(Host)-ETI(Ad)>0 which is overlapped the claimed range and wherein the dopant has the formula of compound 2 [page 88 formula 92]. Kawamura does not explicitly teaches the equation 1.


    PNG
    media_image1.png
    333
    352
    media_image1.png
    Greyscale

 Kawamura et al teaches the emission comprising dopant, but Kawamura et al does not teach fluorescent having core as claimed.
Tuan et al teaches fluorescent having core which is made of fluorene for high luminescent efficiency [para 30].
It would have been obvious to one of ordinary skill it the art the invention was filed to modify the dopant of Kawamura to include the fluorene core as taught by Tuan et al for high luminescent efficiency [para 30].
Since modified Kawamura et al teaches the structure and material of the auxiliary dopant and fluorescent dopant as claimed, the emission layer satisfies the equation 2.
Regarding claim 8-9, modified Kawamura et al teaches the host comprising carbazole group (as indicated in claim 9)  [281, Kawamura et al ], thus the host has a triplet energy level of 2.9 V or greater.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (WO2014092083, using PG Pub 20160197286 as equivalent English translation) and further in view of Tuan et al (PG Pub 20120043555).

Regarding claim 20, Kawamura et al teaches an organic EL comprising:
A first electrode 3
Second electrode 4 facing the first electrode 3 [fig 1]
An organic layer 10 disposed between the first and second electrode wherein the organic layer 10 comprising emission layer 5 which comprising a host (carbozole group), a dopant [para 47].
Kawamura et al teaches the emission layer ETI(Host)-ETI(Ad)>0 which is overlapped the claimed range and wherein the dopant has the formula of compound 2 [page 88 formula 92]. Kawamura does not explicitly teaches the equation 1.
 It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 

    PNG
    media_image1.png
    333
    352
    media_image1.png
    Greyscale

Kawamura et al teaches the emission comprising dopant, but Kawamura et al does not teach fluorescent having core as claimed.
Tuan et al teaches fluorescent having core which is made of fluorene for high luminescent efficiency [para 30].
It would have been obvious to one of ordinary skill it the art the invention was filed to modify the dopant of Kawamura to include the fluorene core as taught by Tuan et al for high luminescent efficiency [para 30].
Since modified Kawamura et al teaches the structure and material of the auxiliary dopant and fluorescent dopant as claimed, the emission layer satisfies the equation 2.


Claim 17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (WO2014092083, using PG Pub 20160197286 as equivalent English translation), and Tuan et al (PG Pub 20120043555) and further in view of Chi et al (PG pub 20090001875) and Ise et al (JP2011256143, equivalent English translation is provided).
Regarding claim 17, modified Kawamura et al teaches the host being Carbonzole group, but Kawamura et al does not teach the host comprising formula H19 as claimed.
Chi et al teaches light emitting layer comprising 1,3-bis(9-carbazolyl)benzene (mCP) [para 65] which is 
    PNG
    media_image2.png
    196
    340
    media_image2.png
    Greyscale
.
Ise et al teaches El device comprising carbazole group [formula 1] where the R(C1)-R(C16) being hydrogen atom or cyano group [para 12].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the host of modified Kawamura et al to be made of the same material of Chi et al since selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the 1, 6 location of 1,3-bis(9-carbazolyl)benzene to be made of CN as taught by Ise et al since Ise et al teaches Hydrogen and cyano group would be used as alternatively in cabazole based compound and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of 

    PNG
    media_image3.png
    196
    340
    media_image3.png
    Greyscale


Regarding claim 21-22, Kawamura et al teaches an organic EL comprising:
A first electrode 3
Second electrode 4 facing the first electrode 3 [fig 1]
An organic layer 10 disposed between the first and second electrode wherein the organic layer 10 comprising emission layer 5 which comprising a host (carbozole group), a dopant [para 47].
Kawamura et al teaches the emission layer ETI(Host)-ETI(Ad)>0 which is overlapped the claimed range and wherein the dopant has the formula of compound 2 [page 88 formula 92]. Kawamura does not explicitly teaches the equation 1.
 It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  

    PNG
    media_image4.png
    283
    328
    media_image4.png
    Greyscale

Kawamura et al teaches the emission comprising dopant, but Kawamura et al does not teach fluorescent having core as claimed.
Tuan et al teaches fluorescent having core which is made of fluorene for high luminescent efficiency [para 30].
It would have been obvious to one of ordinary skill it the art the invention was filed to modify the dopant of Kawamura to include the fluorene core as taught by Tuan et al for high luminescent efficiency [para 30].
Since modified Kawamura et al teaches the structure and material of the auxiliary dopant and fluorescent dopant as claimed, the emission layer satisfies the equation 2.
Modified Kawamura et al teaches the host being Carbonzole group, but Kawamura et al does not teach the host comprising formula as claimed.

    PNG
    media_image2.png
    196
    340
    media_image2.png
    Greyscale
.
Ise et al teaches El device comprising carbazole group [formula 1] where the R(C1)-R(C16) being hydrogen atom or cyano group [para 12].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the host of modified Kawamura et al to be made of the same material of Chi et al since selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the 1, 6 location of 1,3-bis(9-carbazolyl)benzene to be made of CN as taught by Ise et al since Ise et al teaches Hydrogen and cyano group would be used as alternatively in cabazole based compound and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. 

    PNG
    media_image3.png
    196
    340
    media_image3.png
    Greyscale


Response to Arguments
Applicant’s arguments filed on 04/05/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.